Title: To John Adams from Francis Dana, 22 July 1782
From: Dana, Francis
To: Adams, John



St: Petersbourg July 11/22 1782
My Dear Sir

Uncertain whether you have seen the paper from which I send you enclosed an Extract I do myself the pleasure to forward that to you by the earliest opportunity. It was put into my hands by one of my friends here; who I told you in a late letter desired his complements to you, too late for the last post. The whole has not yet been communicated; as I am told, to any one here, but will be in a day or two, when I hope to have the perusal of it. My Correspondent for some reason, I know not what, has not communicated so important a peice of intelligence to me. This communication on the part of G. Britain has been made to both the Imperial Courts, and to that of Versailles; and it seems to me must revive the old mediation on the grounds and principles required by the latter in its last answer to the mediating Courts. You will therefore be probably called upon to repair to Vienna much sooner than you had expected: But I have information which I have little reason to doubt, that the preliminaries are in a state of forwardness, and will be adjusted at Paris. Independance, it is said, is our only object, and the obstacle to that seems now to be removed by the above communication. I fear much they will be there settled upon that ground, and you know my reason for this sentiment. The great object, for independance I do not consider as such that being long ago fully established, will be staved off to a future period, and wn: that shall arrive, we may be told the Estate is held in common and undivided, and that no new tenant can be admitted without the consent of all, because the profits of all may be effected by such a step. I may be too apprehensive in this case, but I cannot help my apprehensions. As I am upon this subject I will now also inclose to you a copy of King James’s Grant of Nova Scotia to Sr: Wm: Alexander, of which mention is made in the papers in your hands. I meet with it in a pamphlet here. If you compare the limits with the Chart of N. Scotia by Jeffereys, No: 14 in the American Atlas, you will find that the line North from the Bay of St: Mary will strike the River St: John, and not the River St: Croix. To account for this, if I am not much deceived, I have somewhere found that the first River formerly bore the latter Name, tho I think there is no mention of this circumstance in the report which you have. But perhaps you will meet with something to clear up this point among the papers I received just before my last departure from Paris, and left with you. I did not peruse them. They were sent by the Secretary of our State in consequence of our application to him for further information upon that subject.
I beg, if it is practicable, to be furnished with a Copy of your Treaty as soon as it may be finished in French or English, or both. Have you an authentick Copy of the last Marine Regulations of Congress which have been published in the Amsterdam Gazette? I have not the whole as a part was published before I took the Gazette here. As these must in some part enter into our Treaties, I am astonished at the negligence of some people in omitting to furnish me with them. Can you do it? Your industrious and faithful friend I find is about to leave you. I suppose he will carry the Treaty for Ratification. Pray request him, for I forgot it when I wrote him by the last post, to leave in your posession The copies he took for me from the old Colo: relative to the limits of N. York &c. &c. Your Son is in good health, but I can’t persuade him to write you.

Adieu my dear Sir, I am with the highest esteem & warmest affection your friend & obedient humble Servant


Copy of the Extract mentioned above.Sa Majesté Britannique dit
“Qu’il ne préjugé, ni ne veut préjuger aucune question quelconque, et qu’il ne prétend exclure personne de la negociation, qu’on a en vüe, qui pourrait s’y croire interessé, soit qu’il soit question des Etats Generaux, soit qu’on y veuille faire entrer les Colonies Americaines.”

